DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2016/0004299 A1) in view of Stafford et al. (US 5,243,659 A)
As to claim 1, Meyer discloses a behavior support system [FIG. 1] for supporting a behavior of at least one of passengers in a saddle riding type vehicle [paragraph 0002], comprising: 
a first obtaining unit configured to obtain uncertain information of a first passenger and a second passenger, the uncertain information containing at least a conversation between the passengers [First, conversant input from a user (or individual) may be collected 202. The conversant input may be in the form of audio, visual or textual data generated via text, gesture, and/or spoken language provided by users. paragraphs 0043 and 0050]; 
a first analyzing unit configured to analyze the uncertain information obtained by the first obtaining unit [A semantic module may segment and parse the conversant input for semantic analysis 204 to obtain one or more potentially imprecise characteristics.  paragraphs 0043 and 0052]; 
a second obtaining unit configured to obtain support information for supporting behaviors of the passengers, based on a result of the analysis by the first analyzing unit [In grammatical mood analysis 210, the grammatical mood of the parsed conversant input may be determined (i.e. potential imprecise characteristics). Grammatical moods can include, but are not limited to, interrogative, declarative, imperative, emphatic and conditional. A grammatical mood report is generated from the analysis. paragraph 0052]; and 
an output unit configured to selectively output the support information obtained by the second obtaining unit to at least one of the first passenger and the second passenger, based on the result of the analysis by the first analyzing unit, wherein the second obtaining unit obtains, as the 
Meyer fails to disclose a saddle type vehicle discloses with passengers communicating with helmets.
However, Stafford teaches a saddle type vehicle discloses with passengers communicating with helmets [The intercom conversation between the driver and the passenger is injected into the helmet speaker circuits by means of left and right analog switches 117 and 119 respectively, shown in the left and right channel circuits. column 6, lines 50-65].
Meyer and Stafford are analogous because they are all directed to audio communication system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the motorcycle stereo audio system with intercom taught by Stafford in a part-of-speech analysis system such as that of Meyer as suggested by Stafford, for the obvious purpose of allowing the insertion of the electrical output of band-pass filter into each of the left and right channels and thus to direct these sounds to the headset speakers of the helmets, by combining prior art elements according to known methods to yield predictable results.  

As to claim 2, Meyer discloses the behavior support system according to claim 1, wherein the second obtaining unit obtains the support information, according to a state of the passenger analogized based on the result of the analysis by the first analyzing unit [paragraph 0052].  



As to claim 4, Meyer discloses the behavior support system according to claim 3, wherein the attribute information contains information indicating a taste and a preference of the passenger [paragraph 0055]. 

As to claim 5, Meyer discloses the behavior support system according to claim 3, further comprising the vehicle and a server, wherein the server comprises a database configured to store the attribute information [paragraph 0049].  

As to claim 6, Meyers fails to disclose the saddle riding type vehicle.
However,  Stafford teaches wherein the server further comprises second analyzing unit configured to analyze big data resulting from the passenger, and storing the attribute information obtained as a result of the analysis in the database, and the saddle riding type vehicle obtains the support information by the second obtaining unit, based on the attribute information obtained as a result of the analysis by the second analyzing unit [The intercom conversation between the driver and the passenger is injected into the helmet speaker circuits by means of left and right analog switches 117 and 119 respectively, shown in the left and right channel circuits. column 6, lines 50-65].
Meyer and Stafford are analogous because they are all directed to audio communication system. One of ordinary skill in the art before the effective filing date of the claimed invention 

As to claim 7, Meyer discloses the behavior support system according to claim 6, wherein the second obtaining unit obtains the support information based on biological information of the second passenger analogized by big data resulting from the second passenger, and the output unit outputs the support information to the first passenger [paragraph 0052]. 

As to claim 8, Meyer discloses the behavior support system according to claim 3, wherein the second obtaining unit obtains the support information based on a word extracted by the conversation as the result of the analysis, and obtains the support information based on the attribute information in a speechless state between the passengers [paragraph 0052]. 

As to claim 9, Meyer discloses the behavior support system according to claim 1, wherein the uncertain information contains information on at least one of a volume of a voice, a tone of a voice, and an interval in the conversation between the passengers [paragraph 0069].  



As to claim 11, Meyer discloses the behavior support system according to claim 10, wherein the information of the gesture contains at least one of an expression and a line of sight [paragraph 0079]. 

As to claim 12, Meyer discloses the behavior support system according to claim 1, wherein the uncertain information contains biological information of the passenger [paragraph 0073].  

As to claim 13, Meyer discloses the behavior support system according to claim 12, wherein the biological information contains at least one of a body temperature and a heart rate [paragraph 0073]. 

As to claim 14, Meyer discloses the behavior support system according to claim 1, wherein the second obtaining unit obtains the support information from the Internet [paragraph 0049]. 

As to claim 15, Meyers fails to disclose the helmet comprises a speaker.
However, Stafford teaches wherein the helmet comprises a speaker, and the speaker includes a playback unit to be used to perform outputting from the output unit, and a playback 
Meyer and Stafford are analogous because they are all directed to audio communication system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the motorcycle stereo audio system with intercom taught by Stafford in a part-of-speech analysis system such as that of Meyer as suggested by Stafford, for the obvious purpose of allowing the insertion of the electrical output of band-pass filter into each of the left and right channels and thus to direct these sounds to the headset speakers of the helmets, by combining prior art elements according to known methods to yield predictable results. 

As to claim 16, discloses a behavior support apparatus [FIG. 1] for supporting a behavior of at least one of passengers in a saddle riding type vehicle, comprising: 
a first obtaining unit configured to obtain uncertain information of a first passenger and a second passenger, the uncertain information containing at least a conversation between the passengers [First, conversant input from a user (or individual) may be collected 202. The conversant input may be in the form of audio, visual or textual data generated via text, gesture, and/or spoken language provided by users. paragraphs 0043 and 0050]; 
an analyzing unit configured to analyze the uncertain information obtained by the first obtaining unit [A semantic module may segment and parse the conversant input for semantic 204 to obtain one or more potentially imprecise characteristics.  paragraphs 0043 and 0052]; 
a second obtaining unit configured to obtain support information for supporting behaviors of the passengers, based on a result of the analysis by the analyzing unit [In grammatical mood analysis 210, the grammatical mood of the parsed conversant input may be determined (i.e. potential imprecise characteristics). Grammatical moods can include, but are not limited to, interrogative, declarative, imperative, emphatic and conditional. A grammatical mood report is generated from the analysis. paragraph 0052]; and 
an output unit configured to selectively output the support information obtained by the second obtaining unit to a helmet of at least one of the first passenger and the second passenger, based on the result of the analysis by the analyzing unit, - 43 -Hi 170416US01/P217-0356WOUSwherein the second obtaining unit obtains, as the support information, new information regarding a word for the second passenger, based on the word obtained from the second passenger, and the output unit outputs the support information to the first passenger so that the new information is provided from the first passenger to the second passenger [paragraph 0055]. 
Meyer fails to disclose a saddle type vehicle discloses with passengers communicating with helmets.
However, Stafford teaches a saddle type vehicle discloses with passengers communicating with helmets [The intercom conversation between the driver and the passenger is injected into the helmet speaker circuits by means of left and right analog switches 117 and 119 respectively, shown in the left and right channel circuits. column 6, lines 50-65].
Meyer and Stafford are analogous because they are all directed to audio communication system. One of ordinary skill in the art before the effective filing date of the claimed invention 

As to claim 17, Meyer discloses a behavior support method of supporting a behavior of at least one of passengers in vehicle [paragraph 0002], comprising: 
a first obtaining step of obtaining uncertain information of a first passenger and a second passenger, the uncertain information containing at least a conversation between the passengers [First, conversant input from a user (or individual) may be collected 202. The conversant input may be in the form of audio, visual or textual data generated via text, gesture, and/or spoken language provided by users. paragraphs 0043 and 0050];
an analyzing step of analyzing the uncertain information obtained in the first obtaining step [A semantic module may segment and parse the conversant input for semantic analysis 204 to obtain one or more potentially imprecise characteristics.  paragraphs 0043 and 0052]; 
a second obtaining step of obtaining support information for supporting behaviors of the passengers, based on a result of the analysis in the analyzing step [In grammatical mood analysis 210, the grammatical mood of the parsed conversant input may be determined (i.e. potential imprecise characteristics). Grammatical moods can include, but are not limited to, 
an output step of selectively outputting the support information obtained in the second obtaining step to a helmet of at least one of the first passenger and the second passenger, based on the result of the analysis in the analyzing step, wherein the second obtaining step obtains, as the support information, new information regarding a word for the second passenger, based on the word obtained from the second passenger, and the output step outputs the support information to the first passenger so that the new information is provided from the first passenger to the second passenger [paragraph 0055]. 
Meyer fails to disclose a saddle type vehicle discloses with passengers communicating with helmets.
However, Stafford teaches a saddle type vehicle discloses with passengers communicating with helmets [The intercom conversation between the driver and the passenger is injected into the helmet speaker circuits by means of left and right analog switches 117 and 119 respectively, shown in the left and right channel circuits. column 6, lines 50-65].
Meyer and Stafford are analogous because they are all directed to audio communication system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the motorcycle stereo audio system with intercom taught by Stafford in a part-of-speech analysis system such as that of Meyer as suggested by Stafford, for the obvious purpose of allowing the insertion of the electrical output of band-pass filter into each of the left and right channels and thus to direct these sounds to the headset speakers of the helmets, by combining prior art elements according to known methods to yield predictable results.

a first obtaining step of obtaining uncertain information of a first passenger and a second passenger in a saddle riding type vehicle, the uncertain information containing at least a conversation between the passengers [First, conversant input from a user (or individual) may be collected 202. The conversant input may be in the form of audio, visual or textual data generated via text, gesture, and/or spoken language provided by users. paragraphs 0043 and 0050]; 
an analyzing step of analyzing the uncertain information obtained in the first obtaining step [A semantic module may segment and parse the conversant input for semantic analysis 204 to obtain one or more potentially imprecise characteristics.  paragraphs 0043 and 0052]; 
a second obtaining step of obtaining support information for supporting behaviors of the passengers, based on a result of the analysis in the analyzing step [In grammatical mood analysis 210, the grammatical mood of the parsed conversant input may be determined (i.e. potential imprecise characteristics). Grammatical moods can include, but are not limited to, interrogative, declarative, imperative, emphatic and conditional. A grammatical mood report is generated from the analysis. paragraph 0052]; and 
an output step of selectively outputting the support information obtained in the second obtaining step to at least one of the first passenger and the second passenger, based on the result of the analysis in the analyzing step wherein the second obtaining step obtains, as the support information, new information regarding a word for the second passenger, based on the word obtained from the second passenger, and the output step outputs the support information to the 
Meyer fails to disclose a saddle type vehicle discloses with passengers communicating with helmets.
However, Stafford teaches a saddle type vehicle discloses with passengers communicating with helmets [The intercom conversation between the driver and the passenger is injected into the helmet speaker circuits by means of left and right analog switches 117 and 119 respectively, shown in the left and right channel circuits. column 6, lines 50-65].
Meyer and Stafford are analogous because they are all directed to audio communication system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the motorcycle stereo audio system with intercom taught by Stafford in a part-of-speech analysis system such as that of Meyer as suggested by Stafford, for the obvious purpose of allowing the insertion of the electrical output of band-pass filter into each of the left and right channels and thus to direct these sounds to the headset speakers of the helmets, by combining prior art elements according to known methods to yield predictable results.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
July 30, 2021